Citation Nr: 1034951	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope

INTRODUCTION

The Veteran served on active duty from September 1970 to April 
1972.

This matter is on appeal from a May 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence shows that during service the only dental trauma was 
to tooth 8, which was partially avulsed and repaired; however, 
there is no evidence that the dental condition was the result of 
loss of maxilla, mandible, ramus, coronoid process or hard 
palate.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of dental 
trauma, for purposes of compensation, have not been met. 38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2009).

2.  For purposes of eligibility for outpatient dental treatment, 
dental trauma to tooth number 8 occurred during active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 
17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in February 2007 and January 2008 that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same letters 
from February 2007 and January 2008, the RO provided the Veteran 
with notice of what type of information and evidence was needed 
to establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With these 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Therefore, 
adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records, as well as the Veteran's records 
submitted in conjunction with a claim for disability with the 
Social Security Administration.  He was also provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in May 2010.

The Board notes that, in Bryant v. Shinseki, --- Vet. App. ----, 
No. 08-4080 (Jul. 1, 2010), the United States Court of Appeals 
for Veterans Claims recently held that 38 C.F.R. 3.103(c)(2) 
(2009) requires that the Veterans Law Judge who chairs a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  

Here, during the May 2010 hearing, the Veteran was specifically 
asked about how he incurred an injury to his tooth and how his 
tooth has been affected since he left active duty.  He was 
specifically questioned about any bone injury to the jaw or 
mouth.  As such, the Board finds that, consistent with Bryant, 
the undersigned Veterans Law Judge complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate 
the claim based on the current record.

The Board acknowledges that a VA medical opinion was not obtained 
to determine the nature and etiology of his tooth disorder.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit, in a recent 
decision, upheld the determination that a VA medical examination 
is not required as a matter of course in virtually every 
veteran's disability case involving a nexus issue.  Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases 
where only a conclusory generalized statement is provided by the 
veteran, in which case an examination may not be required).

As is explained below for dental claims, service connection for 
compensation purposes requires the existence of dental conditions 
found at 38 C.F.R. § 4.150, such as loss of maxilla, mandible, 
ramus, coronoid process or hard palate.  However, such disorders 
were not shown, nor has the Veteran asserted the existence of 
such a disorder.  Therefore, the Board finds that a remand for a 
VA opinion would not be beneficial in the adjudication of this 
issue to the extent that it was denied, and is thus not required 
in this case. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran has claimed entitlement to service connection for 
damage to an upper front tooth, specifically tooth number 8, that 
he asserted got knocked loose while on active duty.  In this 
regard, the Court of Appeals for Veterans Claims has specifically 
held that a claim for service connection for a dental disorder is 
also a claim for VA outpatient dental treatment under 38 C.F.R. § 
3.381 (2009).  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, 
adjudication of the Veteran's claim for service connection must 
also include consideration of service connection for the purpose 
of establishing eligibility for outpatient dental treatment, 
which is set forth in 38 C.F.R. § 17.161 (2009).  See also 
Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board will first address the claim of entitlement to service-
connected compensation benefits.  In this regard, the Veteran 
stated at his hearing before the Board in May 2010 that he got 
elbowed the tooth while working in 1971, causing it to be bent 
into the back of his mouth.  He stated that received a brace in 
his mouth, but was told that the tooth might still die or fall 
out (T. at 4).  Currently, he stated that it has turned colors 
and remains loose.  

The Veteran's service treatment records indicate that he indeed 
incurred a dental injury while on active duty.  Specifically, his 
dental records indicate that Tooth number 8 was partially avulsed 
in November 1971.  Follow-up treatment included the insertion of 
a splint, although he continued to experience discomfort.  A test 
of tooth vitality was scheduled for the end of March 1972, but 
was never completed.  In any event, as the evidence indicates 
that he has a dental disorder to tooth number 8 as a result of 
trauma during active duty, the Board concludes that service-
connection is warranted for tooth number 8.

However, the establishment of service connection does not 
necessarily give entitlement to monetary "compensation" or 
"dental treatment."  Therefore, the next issue is whether the 
Veteran is entitled to service-connected compensation benefits or 
service-connected outpatient dental treatment.

The dental conditions for which service-connected compensation 
benefits are warranted are set forth under 38 C.F.R. § 4.150, DCs 
9900-9916 (2008).  However, the evidence does not establish a 
current disability as to any other dental conditions found at 38 
C.F.R. § 4.150, such as loss of maxilla, mandible, ramus, 
coronoid process or hard palate.  The Veteran does not argue to 
the contrary.  Therefore, entitlement to service-connection for 
compensation purposes must be denied.

Having determined that the evidence does not support an allowance 
of service-connected compensation benefits, the Board must now 
consider whether service connection may be established solely for 
the purpose of outpatient treatment.

Outpatient dental treatment may be authorized only if the 
claimant falls into one of several enumerated classes.  See 38 
C.F.R. § 17.161 (2009); see also 38 U.S.C.A. § 1712(b) (West 
2002); 38 C.F.R. § 17.93 (2009).  Under Class I, those having a 
service-connected compensable dental disability or condition may 
be authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory function.  
There is no time limitation for making an application for 
treatment and no restriction as to the number of repeat episodes 
of treatment.  As the record shows that the Veteran does not have 
a service-connected tooth disability that is of a compensable 
nature, and this provision is inapplicable.

Next, under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at the time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary for 
the one-time correction of the service-connected noncompensable 
condition.  In this case, the Veteran was discharged from active 
duty prior to 1981, and therefore cannot be classified as Class 
II.

However, the Board has determined that the Veteran is eligible 
under Class II(a).  Under that class, those having a service-
connected noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma may 
be authorized any treatment indicated as reasonably necessary for 
the correction of such service-connected noncompensable condition 
or disability.  38 C.F.R. § 17.161(c) (2009), see also VAOPGCPREC 
5-97 (January 1997).  Therefore, entitlement to dental treatment 
is warranted.

In considering this claim, the Board has also considered the 
Veteran's statements and sworn testimony asserting that his tooth 
was damaged while on active duty.  
The Veteran is competent to report symptoms as they come to him 
through his senses, dental disorders are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

As was noted above, the direct cause of the Veteran's front tooth 
was trauma, and specifically as the result of a minor mishap that 
occurred on active duty.  Therefore, the Board concludes that 
service-connection for purposes of receiving necessary treatment 
should be granted, and he is entitled to outpatient dental 
treatment for tooth number 8, which was damaged by trauma during 
active duty service.  However, service connection for 
compensation purposes is not warranted.  


ORDER

Service connection for residuals of dental trauma for the purpose 
of disability compensation is denied.

Service connection for residuals of dental trauma for the purpose 
of VA outpatient dental treatment for tooth 8 is granted.



REMAND

With regard to the Veteran's claim for entitlement to service 
connection for bilateral hearing loss, the Board unfortunately 
concludes that a remand is necessary in order for VA to fulfill 
its duty to assist. 

Specifically, at his hearing before the Board in May 2010, the 
Veteran stated that the first time he sought treatment for his 
asserted hearing disorder at the VA Medical Center (VAMC) in 
Evansville, Indiana, at some point in the 1980's.  (T. at 14).  
The Veteran, through his representative, subsequently filed an 
explicit request for VA to obtain records from the Evansville 
VAMC from January 1980 to the present.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Since these treatment 
records may impact the claim, they should be reviewed prior to 
final adjudication.

Next, the Veteran also stated at his hearing that was at some 
point from 1975 to 1978 at Mercy Hospital in Owensboro, Kentucky 
(T. at 11-12).  The record does not indicate that any attempt was 
made to acquire these records.  Indeed, it does not appear that 
the Veteran ever mentioned receiving such treatment throughout 
the course of the claim.  However, after his personal hearing, he 
filed a release to obtain the records.  On remand, an attempt 
should be made to obtain these records. 

Accordingly, the case is REMANDED for the following 
action: 

1. Acquire any treatment records 
pertaining to the Veteran's hearing loss 
from the VA Medical Center in Evansville, 
Indiana, for the period from 1980 to 1989.  



Next, after obtaining the Veteran's 
authorization, acquire any private 
treatment he has received for his hearing 
loss since he left active duty.  
Particular attention should be given to 
any treatment he received from Mercy 
Hospital in Owensboro, Kentucky, from 
1975-1978. 

2. If and only if this development yields 
any additional treatment records, the 
claims file should be returned to the VA 
examiner who provided an opinion in May 
2008.  There, the examiner should be asked 
as to whether the new evidence alters the 
opinion he provided previously. 

A new VA examination is not required 
unless deemed necessary by the examiner or 
a new examiner if the current examiner is 
no longer available. 

3. After completion of the foregoing, 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, the Veteran 
and his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response before the 
claims file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§ 5109B, 7112 (West 2002 & Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


